Citation Nr: 0839684	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  07-16 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Propriety of a reduction from 100 percent to 50 percent for 
post-traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to December 
1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas in which the evaluation assigned the service-
connected PTSD was reduced from 100 percent to 50 percent, 
effective January 1, 2006.

This case was remanded in October 2007 to afford the veteran 
an opportunity to testify before the Board.  The veteran 
testified before the undersigned Veterans Law Judge in 
October 2008.  A transcript of the hearing is associated with 
the claims file.

The issue for review is one of the propriety of the reduction 
of the evaluation for PTSD from 100 percent to 50 percent.  
This is the issue the veteran disagreed with in his September 
2006 notice of disagreement.  The RO characterized the issue 
in its May 2007 statement of the case as one of an increased 
evaluation, and included some, but not all of the laws and 
regulations governing reduction of evaluations.  
Notwithstanding, since the Board is granting the veteran's 
claim, there is no prejudice to him in recharacterizing the 
issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The issue is thus recharacterized as described on the front 
page of this decision.


FINDINGS OF FACT

1.  A 100 percent evaluation for PTSD was in effect from 
November 2, 2000 to December 31, 2005-a period of greater 
than five years.

2.  The RO's October 2005 rating decision, which reduced the 
veteran's rating for PTSD, complied with the procedural 
requirements and afforded the veteran all required due 
process.

3.  The evidence of record at the time of the October 2005 
rating decision does not establish sustained material 
improvement in the veteran's symptoms of PTSD.
CONCLUSION OF LAW

The RO's October 2005 rating decision, which reduced the 
evaluation assigned the veteran's PTSD from 100 percent to 50 
percent was improper; restoration of the 100 percent 
evaluation is warranted.  38 U.S.C.A. § § 1155, 5103A, 5107 
(West 2002 & Supp. 207); 38 C.F.R. § 3.105, 3.344 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

I.  Restoration

Congress has provided that a veteran's disability will not be 
reduced unless an improvement in the disability is shown to 
have occurred. 38 U.S.C.A. § 1155. When an RO makes a rating 
reduction without following the applicable regulations, the 
reduction is void ab initio. Greyzck v. West, 12 Vet. App. 
288, 292 (1999).

Service connection fro PTSD was granted in a September 1989 
rating decision and evaluated as 10 percent disabling 
effective in July 1987.  The evaluation was subsequently 
increased to 50 percent, effective in July 1987, and a 
temporary total evaluation was granted from October 9, 1991 
to January 31, 1992 under 38 C.F.R. § 4.29.  In June 1998, 
the evaluation was increased to 70 percent, effective in 
January 1998.  In January 2001, the evaluation was increased 
to 100 percent, effective in November 2000.

The January 2001 rating decision noted that improvement was 
considered likely.  Therefore, the assigned rating was not 
considered to be permanent and the veteran would be subject 
to future examination.

In June 2005, after VA examination conducted in May 2005, the 
RO issued a rating decision proposing to reduce the 
evaluation of the service-connected PTSD from 100 percent to 
30 percent.  Notification was sent to the veteran in July 
2005.  He was advised to submit medical or other evidence 
showing that the proposed reduction should not take place.

In July 2005, the veteran requested a hearing to discuss his 
proposed rating deduction.  In September 2005, the veteran 
and his witnesses testified before a local hearing officer 
sitting at the RO.  The veteran's witnesses testified as to 
their observations of his symptomatology.  Specifically, the 
witnesses testified as to the veteran's difficulty with 
people, anger management, and memory and how they observed 
these symptoms to negatively impact his ability to function 
in social and employment environments.

In his testimony and other statements, the veteran testified 
that his symptoms had not improved and that he continued to 
require treatment for his PTSD.  

The RO effectuated the proposed reduction in evaluation of 
the service-connected PTSD from 100 percent to 50 percent in 
an October 2005 rating decision, effective January 1, 2006.  

The provisions of 38 C.F.R. § 3.105(e) allows for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence but only after following 
certain procedural guidelines. First there must be a rating 
action proposing the reduction and giving the veteran 60 days 
to submit additional evidence and request a predetermination 
hearing. If a hearing is not requested, and reduction is 
considered to be still warranted, a rating action will be 
taken to effectuate the reduction. 38 C.F.R. § 3.105(e), (i) 
(2). The effective date of the reduction will be the last day 
of the month in which a 60-day period from the date of notice 
to the veteran of the final action expires. 38 C.F.R. § 
3.105(e), (i) (2) (i).

The procedural requirements of 38 C.F.R. § 3.105(e) were 
followed in this case.  The question then becomes one of 
whether the reduction was proper.

For reductions in rating to be properly accomplished, 
specific requirements must be met. See 38 C.F.R. § 3.344; see 
also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992). In this 
case, the 100 percent evaluation assigned the service-
connected PTSD was in effective from November 2000 to January 
2006-a period of greater than five years; accordingly, the 
provisions of 38 C.F.R. § 3.344(a) and (b) are for 
application. 

Where a veteran's schedular rating has been both stable and 
continuous for five years or more, the rating may be reduced 
only if the examination on which the reduction is based is at 
least as full and complete as that used to establish the 
higher evaluation. 38 C.F.R. § 3.344(a). Ratings on account 
of a disease subject to temporary or episodic improvement 
will not be reduced on the basis of any one examination, 
except in those instances where the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated. Id. Moreover, though material 
improvement in the mental or physical condition is clearly 
reflected, the rating agency will consider whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life. Id.

In considering the propriety of a reduction, the Board must 
focus on the evidence of record available to the RO at the 
time the reduction was effectuated, although post-reduction 
medical evidence may be considered for the limited purpose of 
determining whether the condition has demonstrated actual 
improvement. Cf. Dofflemyer, 2 Vet. App. at 281-82. Care must 
be taken, however, to ensure that a change in an examiner's 
evaluation reflects an actual change in the veteran's 
condition, and not merely a difference in the thoroughness of 
the examination or in descriptive terms, when viewed in 
relation to the prior disability history. In addition, it 
must be determined that an improvement in a disability has 
actually occurred, and that such improvement actually 
reflects an improvement in the veteran's ability to function 
under the ordinary conditions of life and work. See 38 C.F.R. 
§§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 
420-422 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).

In this case, the May 2005 VA examination on which the RO 
based its proposal to reduce the evaluation was not full or 
complete.  First, the examination was conducted absent 
consideration of the veteran's treatment records, which were 
not associated with the claims file until after the 
examination was conducted.  Moreover, the examiner did not 
have the transcript of the September 2005 hearing to review, 
which included statements proffered by the veteran's lay 
witnesses as to their observations of his symptoms in both 
social and employment settings.  Second, subsequent VA 
examination reports conducted in January 2007 and January 
2008, and VA treatment records associated with the claims 
file after the May 2005 VA examination was conducted, reflect 
that the veteran's condition has neither stabilized nor 
improved.  Rather, the records show that the veteran is again 
on medications, which have been changed at least once since 
the May 2005 VA examination, and that he remains unemployed.  
Moreover, the most recent, January 2008, VA examination 
report carries the opinion that the veteran remains 
unemployable due to his PTSD.

The single May 2005 VA examination on which the October 2005 
reduction was based does not establish that the service 
connected PTSD has sustained material improvement within the 
requirements of 38 C.F.R. § 3.344.  

The reduction from 100 percent to 50 percent for the service 
connected PTSD was improper.  Restoration of the 100 percent 
evaluation effective January 1, 2006 is warranted.

ORDER

Restoration to a 100 percent evaluation for PTSD is granted, 
effective January 1, 2006.



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


